 Case 1:19-mj-05644-KMW Document 44 Filed 01/07/21 Page 1 of 2 PageID: 206



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA                             :      Mag. No. 19-5644 (KMW)

         v.                                          :

RICHARD TOBIN                                        :
                                                     CONSENT ORDER MODIFYING
                                                     CONDITIONS OF RELEASE



       This matter having come before the Court on the application of defendant Richard Tobin

(Lisa Evans Lewis, AFPD, appearing) and the United States of America, Craig Carpenito, United

States Attorney (Kristen M. Harberg, Assistant U.S. Attorney appearing) having no objection for

an Order modifying the conditions of release placing him on a 7:00 pm to 7:00 am curfew with

location monitoring, unless otherwise approved by Pretrial Services. All other terms and

conditions of release set forth in this Court’s April 15, 2020 Order Setting Conditions of Release

shall remain in full force and effect; and for good cause shown,

       IT IS THE FINDING OF THE COURT THAT:

       1. The reasons for the modification is found in the Defendant’s letter of January 7, 2021.

       2. The United States Attorney’s Office consents to the proposed modification.

       3. The Court finds that allowing the defendant to be placed on 7:00 pm to 7:00 am curfew

with location monitoring, unless otherwise approved by Pretrial Services while meeting all other

conditions of release will serve to protect the community and assure defendant’s appearance at

all court proceedings.
 Case 1:19-mj-05644-KMW Document 44 Filed 01/07/21 Page 2 of 2 PageID: 207



                                   7th
       IT IS, therefore, on this __________ day of January 2021,

       ORDERED that the defendant’s conditions of release entered on April 15, 2020 be

modified to allow him to be place on a 7:00 pm to 7:00 am curfew with location monitoring,

unless otherwise approved by Pretrial Services and it is

       FURTHER ORDERED that all other terms and conditions of release remain in full force

and effect.



                                             _________________________________
                                             HONORABLE KAREN M. WILLIAMS
                                             United States Magistrate Court Judge
